

WBI HOLDINGS, INC


EXECUTIVE INCENTIVE COMPENSATION PLAN
____________________________________________________________




I.              PURPOSE
        The purpose of the Executive Incentive Compensation Plan (the "Plan") is
to provide an incentive for key executives of WBI Holdings, Inc. (the "Company")
and any subsidiaries participating in the Plan (each a "Subsidiary", and
together, the "Subsidiaries") to focus their efforts on the achievement of
challenging and demanding corporate objectives.  The Plan is designed to reward
successful corporate performance calculated from January 1 to December 31 of
each Plan Year, as measured against specified performance goals as well as
exceptional individual performance.  When corporate or subsidiary performance
reaches or exceeds the performance targets and individual performance is
exemplary, incentive compensation awards, in conjunction with salaries, will
provide a level of compensation which recognizes the skills and efforts of the
key executives.


II.           DEFINITIONS
Capitalized terms not otherwise defined herein shall have the meanings given
them in the Company’s Executive Incentive Compensation Plan Rules and
Regulations.


III.           BASIC PLAN CONCEPT
The Plan provides an opportunity to earn annual incentive compensation based on
the achievement of specified annual performance objectives.  A target incentive
award for each individual within the Plan is established based on the position
level and actual base salary, provided, however, that the Compensation Committee
of the Board of Directors (the "Committee") of the Company in its sole
discretion may, instead of actual base salary, use the assigned salary grade
market value (midpoint) ("Salary").  The target incentive award represents the
amount to be paid, subject to the achievement of the performance objective
targets established each year. Larger incentive awards than target may be
authorized when performance exceeds targets; lesser or no amounts may be paid
when performance is below target.
It is recognized that during a Plan Year major unforeseen changes in economic
and environmental conditions or other significant factors beyond the control of
management may substantially affect the ability of the Plan Participants to
achieve the specified performance goals.  Therefore, in its review of corporate
performance the Committee, in consultation with the Chief Executive Officer of
MDU Resources Group, Inc., may modify the performance targets.  However, it is
contemplated that such target modifications will be necessary only in years of
unusually adverse or favorable external conditions.


IV.           ADMINISTRATION
        The Plan shall be administered by the  Committee  with the assistance of
the President of the Company.  The Committee shall approve annually, prior to
the beginning of each Plan Year, the list of eligible Participants, and the
target incentive award level for each position within the Plan.  The Plan's
performance targets for the year shall be approved by the Committee no later
than its regularly scheduled February meeting during that Plan Year.  The
Committee shall have final discretion to determine actual award payment levels,
method of payment, and whether or not payments shall be made for any Plan Year.
        The Board of Directors of the Company may, at any time and from time to
time, alter, amend, supersede or terminate the Plan in whole or in part,
provided that no termination, amendment or modification of the Plan shall
adversely affect in any material way an award that has met all requirements for
payment without the written consent of the Participant holding such award,
unless such termination, modification or amendment is required by applicable
law.


V.              ELIGIBILITY
        Key executives of the Company or the Subsidiaries who are determined by
the Committee to have a key role in both the establishment and achievement of
Company and/or Subsidiary objectives shall be eligible to participate in the
Plan.
        Nothing in the Plan shall interfere with or limit in any way the right
of the Company or any Subsidiary to terminate any Participant's employment at
any time, for any reason or no reason in the Company's or a Subsidiary's sole
discretion, or confer upon any Participant any right to continue in the
employment of the Company or any Subsidiary.  No executive shall have the right
to be selected to receive an award under the Plan, or, having been so selected,
to be selected to receive a future award.


VI.           PLAN PERFORMANCE MEASURES
Performance measures shall be established that consider shareholder and customer
interests.  These measures shall be evaluated annually based on achievement of
specified goals.
The performance measure reflective of shareholders' interest will be the
percentage attainment of corporate goals, as determined each year by the
Committee.  This measure may be applied at the Company level for some
individuals, such as the President, whose major or sole impact is Company-wide,
or at the Subsidiary level for individuals whose major or sole impact is on
Subsidiary results.
Individual performance will be assessed based on the achievement of annually
established individual objectives.
Threshold, target and maximum award levels will be established annually for each
performance measure. The Committee will retain the right to make all
interpretations as to the actual attainment of the desired results and will
determine whether any circumstances beyond the control of management need to be
considered.


VII.          TARGET INCENTIVE AWARDS
Target incentive awards will be expressed as a percentage of each Participant's
Salary.  These percentages shall vary by position and reflect larger reward
opportunity for positions having greater effect on the establishment and
accomplishment of the Company's or a Subsidiary's objectives.  A schedule
showing the target awards as a percentage of Salary for eligible positions will
be prepared by the Committee for each Plan Year.


VIII.         INCENTIVE FUND DETERMINATION
        The target incentive fund is the sum of the individual target incentive
awards for all eligible Participants.  Once the incentive targets have been
determined by the Committee, a target incentive fund shall be established and
accrued ratably by the Company.  The incentive fund and accruals may be adjusted
during the year.
        After the close of each Plan Year, the Company will prepare an analysis
showing the Company's and each Subsidiary's performance in relation to each of
the performance measures employed.  This will be provided to the Committee for
review and comparison to threshold, target and maximum performance levels.  In
addition, any recommendations of the President will be presented at this
time.  The Committee will then determine the amount of the target incentive fund
earned.


IX.           INDIVIDUAL AWARD DETERMINATION
         Each individual Participant's award will be based first upon the level
of performance achieved by the Company and/or the Subsidiary and secondly based
upon the individual's performance.  The criteria applicable for assessing
individual performance will be approved by the Committee no later than its
regularly scheduled February meeting during the Plan Year.  The assessment by
the Committee, after consultation with the President, of achievement relative to
the established criteria, as determined by a percentage from 0 percent to 200
percent, will be applied to the Participant's target incentive award which has
been first adjusted for Company or Subsidiary performance.


X.            PAYMENT OF AWARDS
Except as provided below or as otherwise determined by the Committee, in order
to receive an award under the Plan, the Participant must remain in the
employment of the Company or the Subsidiary for the entire Service Year.  If a
Participant terminates employment with the Company pursuant to Section 5.01 of
the Company's Bylaws which provides for mandatory retirement for certain
officers on their 65th birthday (or terminates employment with a Subsidiary
pursuant to a similar Subsidiary Bylaw provision) and if the Participant's 65th
birthday occurs during the Service Year, determination of whether the
performance measures have been met will be made at the end of the Service Year,
and to the extent met, payment of the award will be made to the Participant,
prorated.  Proration of awards shall be based upon the number of full months
elapsed from and including January to and including the month in which the
Participant's 65th birthday occurs.  The prorated award shall be paid as soon as
practicable in the year following the Service Year, but in all events between
January 1 and March 10.
A Participant who transfers between the Company or a Subsidiary and another
company in the MDU Resources Group, Inc. system may receive a prorated award at
the discretion of the Committee.
Payments made under this Plan will not be considered part of compensation for
pension purposes.  Payments will be made in cash as soon as practicable in the
year following the Service Year, but in all events between January 1 and March
10.  Incentive awards may be deferred if the appropriate elections have been
executed prior to the beginning of the Service Year.  A deferral election will
be effective only for the incentive award earned in the Service Year following
the Plan Year in which the election is made.  Deferral elections may not be
changed or revoked after the Service Year begins.  Deferred amounts shall be
subject to the terms of the Plan and the Rules and Regulations, as amended, and,
to the extent not inconsistent therewith, the deferral election forms pursuant
to which the amounts were deferred.  Deferred amounts will accrue interest at a
rate determined annually by the Committee and specified in the Rules and
Regulations.
In the event of a "Change in Control" (as defined by the Committee in its Rules
and Regulations), any award deferred by a Participant shall become immediately
payable to the Participant in cash, together with accrued interest thereon to
the date of payment.  In the event the Participant files suit to collect the
Participant's deferred award, all of the court costs, other expenses of
litigation, and attorneys' fees shall be paid by the Company in the event the
Participant prevails upon any of the Participant's claims for payment of a
deferred award.


XI.           ACCOUNTING RESTATEMENTS
This Section XI shall apply only to incentive awards granted to Participants in
the Plan who are employees of the Company.  Notwithstanding anything in the Plan
or the Plan's Rules and Regulations to the contrary, if the Company's audited
financial statements are restated, the Committee may, in accordance with the
Company's Guidelines for Repayment of Incentives Due to Accounting Restatements,
take such actions as it deems appropriate (in its sole discretion) with respect
to
 (a)          unpaid incentive awards under the Plan (including incentive awards
relating to completed Plan Years, but with respect to which payments have not
yet been made or deferred) ("Outstanding Awards") and
(b)           prior incentive awards that were paid (or deferred) within the 3
year period preceding the restatement ("Prior Awards"), provided such Prior
Awards were not paid prior to the date the Plan was amended to add this Section
XI,
if the calculation of the amounts payable, paid or deferred under such awards
are, or would have been, directly impacted by the restatement, including,
without limitation, (i) securing (or causing to be secured) repayment of some or
all payments made pursuant to (or deferrals relating to) Prior Awards, (ii)
making (or causing to be made) additional payments (or crediting additional
deferrals), (iii) reducing or otherwise adjusting the amount payable pursuant to
Outstanding Awards and/or (iv) causing the forfeiture of Outstanding
Awards.  The Committee may, in its sole discretion, take different actions
pursuant to this Section XI with respect to different awards, different
Participants (or beneficiaries) and/or different classes of awards or
Participants (or beneficiaries).  The Committee has no obligation to take any
action permitted by this Section XI.  The Committee may consider any factors it
chooses in taking (or determining whether to take) any action permitted by this
Section XI, including, without limitation, the following:
(A)          The reason for the restatement of the financial statements;
(B)           The amount of time between the initial publication and subsequent
restatement of the financial statements; and
(C)           The Participant's current employment status, and the viability of
successfully obtaining repayment.
If the Committee requires repayment of all or part of a Prior Award, the amount
of repayment may be based on, among other things, the difference between the
amount paid to the individual and the amount that the Committee determines in
its sole discretion should have been paid based on the restated results.  The
Committee shall determine whether repayment shall be effected (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be provided to the Participant under any
compensatory plan, program or arrangement maintained by the Company or any of
its affiliates, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Company's otherwise applicable compensation practices, or (iv) by any
combination of the foregoing.  Additionally, by accepting an incentive award
under the Plan, Participants acknowledge and agree that the Committee may take
any actions permitted by this Section XI with respect to Outstanding Awards to
the extent repayment is to be made pursuant to another plan, program or
arrangement maintained by the Company or any of its affiliates.
 

 
WBI HOLDINGS, INC.


EXECUTIVE INCENTIVE COMPENSATION PLAN


RULES AND REGULATIONS


The Compensation Committee of the Board of Directors of WBI Holdings, Inc.
(formerly known as Williston Basin Interstate Pipeline Company) (the "Company")
hereby adopts the following Rules and Regulations for the administration of the
Executive Incentive Compensation Plan (the "Plan").


I.                 DEFINITIONS
The following definitions shall be used for purposes of these Rules and
Regulations and for the purpose of administering the Plan:
 
 
1.
The "Committee" shall be the Compensation Committee of the Board of Directors of
the Company.



 
2.
The "Company" shall refer to WBI Holdings, Inc.



 
3.
"Participants" for any Plan Year shall be those key executives of the Company or
Subsidiaries who have been approved by the Committee as eligible for
participation in the Plan for such Plan Year.



 
4.
"Payment Date" shall be the date set by the Committee for payment of awards,
other than those awards deferred pursuant to Section X of the Plan and Section
VII of these Rules and Regulations.



 
5.
The "Plan" shall refer to the Company Executive Incentive Compensation Plan.



6.         The "Plan Year" shall be January 1 through December 31.


 
7.
"Change in Control" shall mean the occurrence of any of the following
transactions or events: (a) any person (which shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the Company) ("Person") or group (as that term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company; (b) any Person or group
(as that term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
acquires ownership of the stock of the Company that, together with stock held by
such Person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (this part (b) applies only
when there is a transfer of stock of the Company and the Company's stock remains
outstanding after the transaction); (c) a majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors of the Company; or (d) any Person or group (as that term
is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.

 
Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change in Control for purposes of the Plan unless the
transaction or event constitutes a change in the ownership of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)), a change in effective
control of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vi)) or a change in the ownership of a substantial portion of the
assets of a corporation (as defined in Treasury Regulation Section
1.409A-3(i)(5)(vii)) and the term Change in Control shall be interpreted in a
manner consistent with the proper interpretation of the similar provisions in
the Section 409A Treasury Regulations.
 
 
8.
The "Code" shall mean the Internal Revenue Code of 1986, as amended.
 

 
9.
The "Prime Rate" shall be the base rate on corporate loans posted by at least 75
percent of the nation's largest banks as reported in The Wall Street Journal.



           10.
"Retirement" means the later of the day the Participant attains age 55 or the
day the Participant ceases to be an employee of the Company, MDU Resources
Group, Inc. or any subsidiary of MDU Resources Group, Inc.



 
11.
"Service Year" means the Plan Year during which the services giving rise to the
incentive award are performed.



 
12.
"Subsidiary" means any subsidiary of the Company participating in the Plan.



 
13.
"Specified Employee" means an employee who, as of the date the employee
separates from service, is a “specified employee” (as that term is used in
Section 409A(a)(2)(B) of the Code), as determined under the Company's policy for
determining specified employees.



II.               ADMINISTRATION


 
1.
The Committee shall have the full power to construe and interpret the Plan and
to establish and to amend these Rules and Regulations for its administration.



 
2.
No member of the Committee shall participate in a decision as to that member's
own eligibility for, or award of, an incentive award payment.



 
3.
Prior to the beginning of each Plan Year, the Committee shall approve a list of
eligible key executives and notify those so approved that they are eligible to
participate in the Plan for such Plan Year.



 
4.
Prior to the beginning of each Plan Year, the Committee shall approve an Annual
Operating Plan.  The Annual Operating Plan shall include the Plan's performance
measures and target incentive award levels for each salary grade covered by the
Plan for the following Plan Year.  The Committee shall set threshold, target and
maximum award levels for performance.  These levels shall be included in the
Annual Operating Plan.  The Plan's performance targets for the year shall be
approved by the Committee no later than its regularly scheduled February meeting
during the Plan Year.  The Annual Operating Plan, insofar as it is relevant to
each individual Participant, shall be made available by the Committee to each
Participant in the Plan.



 
5.
The Committee shall have final discretion to determine actual award payment
levels and whether or not payments shall be made for any Plan Year.  However,
unless the Plan's performance objectives are met for the Plan Year, no award
shall be made for that Plan Year.  Performance targets modified pursuant to
Section III of the Plan will be deemed performance targets for purposes of
determining whether or not these targets have been met.



III.      PLAN PERFORMANCE MEASURES


 
1.
The Committee shall establish the percentage attainment of corporate performance
measure and the percentage attainment of individual goals measure.  The
Committee may establish more or fewer performance measures as it deems
necessary.



 
2.
The corporate performance measure may be set by reference to earnings, return on
invested capital or any other measure or combination of measures deemed
appropriate by the Committee.  It may be established for the Company or for a
Subsidiary.



 
3.
Individual performance will be assessed based on the achievement of annually
established individual objectives.



 
4.
Plan performance measures may be applied at the Company level for individuals
such as the President whose major or sole impact is Company-wide, or at the
Subsidiary level for individuals whose major or sole impact is on Subsidiary
results.  The Annual Operating Plan shall contain a list of individuals to whom
the Plan performance measures will be applied at the Company level and a list of
those individuals for whom the Plan performance measures will be applied at the
Subsidiary level.  The relevant Subsidiary for each individual will be
identified.



 
5.
The Committee shall set threshold, target and maximum award levels for the
performance measures for each Subsidiary and for the Company.  Those levels
shall be included in the Annual Operating Plan.



 
6.
The Committee will retain the authority to determine whether or not the actual
attainment of these measures has been made.



IV.              TARGET INCENTIVE AWARDS


 
1.
Target incentive awards will be a percentage of each Participant's Salary, as
defined in the Plan.



 
2.
Target incentive awards shall be set by the Committee annually and will be
included in the Annual Operating Plan.



 V.              INCENTIVE FUND DETERMINATION


 
1.
The target incentive fund is the sum of the individual target incentive awards
for all eligible Participants.



 
2.
Once individual incentive targets have been determined, a target incentive fund
shall be established and accrued ratably by the Company.  The incentive fund and
accruals may be adjusted during the year.



 
3.
As soon as practicable following the close of each Plan Year, the President will
provide the Committee with an analysis showing the Company's and each
Subsidiary's performance in relation to the performance measures.  The Committee
will review the analysis and determine, in its sole discretion, the amount of
the actual incentive fund.



 
4.
In determining the actual incentive fund, the Committee may consider any
recommendations of the President.



VI.              INDIVIDUAL AWARD DETERMINATION


 
1.
The Committee shall have the sole discretion to determine each individual
Participant's award.  The Committee's decision will be based first upon the
level of performance achieved by the Company and/or the Subsidiary and secondly
upon the individual's performance.



 
2.
The Committee, after consultation with the President, shall set the award as a
percentage from 0 percent to 200 percent of the Participant's target incentive
award, adjusted for Company or Subsidiary performance.



VII.              PAYMENT OF AWARDS


 
1.
On the date the Committee determines the awards to be made to individual
Participants, it shall also establish the Payment Date.



 
2.
Except as provided below or as the Committee otherwise determines, in order to
receive an award under the Plan, a Participant must remain in the employment of
the Company or the Subsidiary for the entire Service Year.



 
3.
A Participant who transfers between the Company or a Subsidiary and another
company in the MDU Resources Group, Inc. system may receive a prorated award at
the discretion of the Committee.



 
4.
If a Participant terminates employment with the Company pursuant to Section 5.01
of the Company's Bylaws which provides for mandatory retirement for certain
officers on their 65th birthday (or terminates employment with a Subsidiary
pursuant to a similar Subsidiary Bylaw provision) and if the Participant's 65th
birthday occurs during the Service Year, determination of whether the
performance measures have been met will be made at the end of the Service Year,
and to the extent met, payment of the award will be made to the Participant,
prorated.  Proration of awards shall be based upon the number of full months
elapsed from and including January to and including the month in which the
Participant's 65th birthday occurs.



 
5.
Payment of the award shall be made in cash.  Payments shall be made on the
Payment Date unless the Participant has deferred, in whole or in part, the
receipt of the award by making an election on the deferral form attached hereto,
prior to the beginning of the Service Year.  Deferral elections may not be
changed or revoked after the Service Year begins.



 
6.
In the event a Participant has elected to defer receipt of all or a portion of
the award, the Company shall set up an account in the Participant's name.  The
amount of the Participant's award to the extent deferred will be credited to the
Participant's account on the Payment Date.



 
7.
The balance credited to an account of a Participant who has elected to defer
receipt of an award will be an unsecured, unfunded obligation of the Company.



 
8.
Interest shall accrue on the balance credited to a Participant's account from
the date the balance is credited.  Effective January 1, 2008, the rate of
interest shall be the Prime Rate as reported on the last business day of the
preceding year to be effective on January 1 of each new Plan Year.



 
9.
Interest shall be compounded and credited to the account monthly.



           10.
A Participant may elect to defer any percentage, not to exceed l00, of an annual
award.



           11.
A Participant electing to defer any part of an award must elect one of the
following dates on which (a) payment will be made, if payment will be made in a
lump sum or (b) payments will commence, if payment will be made in monthly
installments:



 
(a)
Between January 1 and March 10 next following termination of employment with the
Company or an affiliated company; or



 
(b)
Between January 1 and March 10 of the fifth year following the year in which the
award would have been paid had it not been deferred.



For Participants who previously elected to have payments made or commence on the
Payment Date next following termination of employment, their payments will be
made or commence between January 1 and March 10 next following their termination
of employment with the Company or an affiliated company.  For Participants who
elected to have payments made or commence on the Payment Date of the fifth year
following the year in which the award may be made, their payments will be made
or commence between January 1 and March 10 of the fifth year following the year
in which the award would have been paid had it not been deferred.


 
12.
At the same time a Participant makes a deferral election, a Participant may
elect to receive the deferred amounts accumulated in the Participant's account
in monthly installments, not to exceed 120.  In the event the Participant elects
to receive the amounts in the Participant's account in more than one
installment, interest shall continue to accrue on the balance remaining in their
account at the applicable rate or rates determined annually by the Committee.



 
13.
Notwithstanding anything contained in the Plan or these Rules and Regulations to
the contrary, if a Specified Employee's employment terminates, to the extent
required by Section 409A(a)(2)(B) of the Code, except as otherwise provided in
paragraph 14 below of this Section VII of these Rules and Regulations, payment
of any deferred amounts under the Plan that are to be paid during the 6 month
period following the Specified Employee's termination of employment shall not be
paid or provided until the first business day after the date that is 6 months
following the Specified Employee's termination of employment.  Any payment that
is made pursuant to the prior sentence shall include the cumulative amount of
any amounts that could not be paid during the 6 month period following the
Specified Employee's termination of employment.  To the extent payments are
deferred pursuant to the prior sentence, such deferred amounts shall continue to
accrue interest pursuant to Section VII of these Rules and Regulations until
payment occurs.

 
For all purposes under the Plan and these Rules and Regulations, references to
termination of employment and similar terms shall be interpreted to mean
"separation from service," as that term is used in Section 409A of the Code, and
the Participant's employment shall not be deemed to have terminated for purposes
of the Plan or these Rules and Regulations unless and until a separation from
service shall have occurred for purposes of Section 409A of the Code.
 
 
14.
In the event of the death of a Participant in whose name a deferred account has
been set up, the Company shall, within 90 days thereafter, pay to the
Participant's estate or the designated beneficiary the entire amount in the
deferred account.



 
15.
In the event of a Change in Control any award deferred by a Participant shall
become immediately payable to the Participant.  In the event the Participant
files suit to collect a deferred award, all of the Participant's court costs,
other expenses of litigation, and attorneys' fees shall be paid by the Company
in the event the Participant prevails upon any of the claims for payment.

